Case 1:13-cv-01518-ADC Document 169 Filed 12/11/18 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

CNorthern Division)
RENEE L. McCRAY
Plaintiff
v. : Case l:l3-cv-01518 -ADC

SAMUEL l WHITE P.C. et al

Defendants

DEFENDANTS RESPONSE TO MOTION TO COMPEL (ECF143)

Comes now the Defendants, Samuel I. White, PC (the “White Firm”), and John E.
Driscoll, IH, Robert E. Frazier, J ana M. Gantt, Laura D. Harris, Kimberly Lane, and
Deena Reynolds (SIWPC and the individuals as “Substitute Trustees”)(collectively
hereinafter referred to as “the SIWPC Defendants), by and through undersigned counsel
and responds to the Plaintiffs Motion to Compel ((ECF 143) and states as follows

l. Initially the Defendants have previously produced all documents in the Defendants
possession that are relevant and responsive to the issues before the Court to the
Plaintiffs requests. Defendants have objected to certain Sought documents including
the legal retainers and retention contracts involving Samuel I White P.C. and Wells
Fargo and Federal Home Loan Mortgage Corporation, Samuel I White PC corporate
records as to appointing Robert H. Hillman an assistant vice president of the
professional legal corporation, and documents indicating that the SIWPC Defendants
attorney retention agreements With and for Federal Home Loan Mortgage Corporation
in the State foreclosure Action, all of Which are completely irrelevant to the instant

FDCPA litigation debt validation and Will not lead to admissible nor discoverable

 

Case 1:13-cv-01518-ADC Document 169 Filed 12/11/18 Page 2 of 6

evidence. ln addition because of the repeated criminal and bar complaints filed by the
Plaintiff such information cannot be provided and there is the presumption that it Will
be improperly disseminated or otherwise used by the Plaintiff. Indeed there is nothing
in any of the documents Which is relevant for the instant debt dispute litigation and
McCray cannot and has not validated why she believes that same is relevant.

. While McCray questions the authority of the SIWPC Defendants to act on behalf
secured parties, there is a case referral acknowledgment from the secured parties and
a recorded Deed of Substitution of Trustees signed by the servicer appointing the
SIWPC Defendants to act on behalf of the secured party’s. Secondly, Wells Fargo
previously has verified that they are the servicer and that Federal Home Loan
Mortgage Corporation is the investor independently of the verifications provided by
the SIWPC Defendants as well as advising McCray in 2012 (Document bates
stamped P-Ol$) that the SIWPC was representing the secured parties in the collateral
condemnation Thirdly, the United States Bankruptcy Court made Findings and
Conclusions in support of the Dismissal of the Amended Adversary Action filed by
the Plaintiff in that Court and found that Wells Fargo was the holder of the note with
authority provided by the investor to enforce the loan. Once again the SIWPC
Defendants were representing the secured parties in that Court. As such the re-
asserted documentation requested is irrelevant to the instant matter as this very issue
has been decided, or validate by the Court or with documents already provided.

. As for the documents produced, McCray admits that she has received 169 pages of

documents . In addition she was provided with 27 exhibit documents at her

 

 

 

 

Case 1:13-cv-01518-ADC Document 169 Filed 12/11/18 Page 3 of 6

deposition McCray already has all the documents and records of the State foreclosure
case, the Bankruptcy litigation and the matters solely involving Wells Fargo.

. While McCray contends that the documents provided were not responsive to her
requests, the truth of the matter is that they were, and that she just is not satisfied with
what she has received. She seems to believe that there is some smoking gun
document when there really is not. In addition, all documents pertaining to referral for
foreclosure were provided to the Plaintiff and are marked as P 116-118. Loan
verification information from 2011 through 2013 from Wells Fargo the servicer was
provided to her independently of this case. The verification letter of December 3,
2012 (P140) the Substitution of Trustee is signed by Wells Fargo (P 85-87).
Additionally McCray received 27 exhibit documents at her deposition on August 2,
2017. Once more, the retainer agreements with the servicer is irrelevant and the
referral document (P 116-118), the NOI, and the documents supplied to McCray prior
to debt letter being sent all clearly reflect the name of the secured parties and that they
Would be represented by Samuel I White P.C. (See P24-25, 100-101,102 Copies
attached as EXhibit 1).

. As to McCray’s Production of Documents issues raised, the Defendants responses

are indicative of this issue:

a. Production #1.She was provided all documents previously. There are no
additional documents See P1-P169

b. Production #2 P140 the December 3, 2012 Verification letter McCray claims she
did not receive.

c. Production #3 The Substitution of Trustee signed by Wells Fargo P 85-87

d. Production #4 The Production requests a legal conclusion as to producing
documents that “ identify the Corporate Assignment of Deed of Trust [P81-84]as
a “valid Assignmen ”. The corporate assignment is recorded and the Bankruptcy

.cj.\*
V i\ '.v":j

 

 

Case 1:13-cv-01518-ADC Document 169 Filed 12/11/18 Page 4 of 6

Court in the Findings of Fact [P74-80] found the Assignment to be valid and that
Wells Fargo was entitled to enforce the obligation

e. Production #5 Requested Documents “that the alleged debt was assigned with the
Corporate Assignmen ”. This is a rather confusing issue as the Assignment [81-
83] reads that there is an assignment of the deed of trust and “ beneficial interest
under the deed of trust” The document speaks for itself. Again the Bankruptcy
Court and the State Court in the foreclosure already determined this fact.

f. Production#6 Documents showing Federal Home Loan Mortgage Corp as
investor. The Notice of Intent to foreclose sent to McCray that is recorded with
the Md. Department of Labor Licensing and Regulation [P119-124] informs the
state they are and the findings by the Bankruptcy Court [74-80] found they were.

g. Production #7 The Foreclosure filed documents in McCray’s possession indicate
that. Clearly it would be an unduly cost prohibitive to again reproduce the entire
foreclosure action file when McCray already has same. Additionally this issue is
irrelevant The question is the verification of the debt and that was done by the
documents Wells Fargo provide in 2011 and 2012 plus documents numbered
P15,16,24,25,71-80,84,98,99,100,101,102,103,106,107,116-118,119,120-124,
137-139

6. With regard to the validation of the debt, this was done by the law firm. The

Substitute Trustees are named in Maryland as individuals need to be appointed, since
corporate entities cannot act as trustees to foreclose. Thus the individual named
substitute trustees are not obligated to verify anything. Here the verification occurred
3 months before the foreclosure action which has the Substitute Trustees and to act as
party plaintiffs, was ever docketed So McCray has confused who is obligated to do

what and when.

. Again the very information demanded by McCray is not reasonably calculated to lead

to the discovery of admissible or relevant evidence, especially When that evidence
deals not with whether a debt had been verified, but is sought in an attempt to

collaterally attack the ancillary foreclosure action and sale.

. As to the depositions, McCray unilaterally set the date of these depositions Besides

the dates conflicting with available dates of the undersigned, when counsel checked

 

 

10.

ll.

12.

Case 1:13-cv-01518-ADC Document 169 Filed 12/11/18 Page 5 of 6

with the witnesses (who are attorneys) they were not available on the date selected
Defendants then provided the Plaintiff with additional dates. The parties then agreed
to September 18, the eve of the Jewish holidays which is celebrated by the
undersigned and 2 of the deponent witnesses Ms. McCray agreed to the September
18th date an then proceeded to send deposition notices for that date.

There was no discussion with regard to any documentation provided.

McCray then sent new deposition notices on August 20. No subpoena duces tecum
was issued to any of the Defendants in conformity with any rule or Fed Rule 34.

AS there was no 30 day notice provided relative to the witnesses, no documents were
provided at the deposition Asl\/ls. McCray stated “[I}f the Plaintiff had known she
would have requested a subpoena duecs tecum...”. This Was her mistake and there
was no obligation on the part of counsel to school her in how to undertake discovery
which was a concern broached by Judge Russell early in the litigation.

Invariably, What is occurring is an attempt to undertake discovery not as to the claim
now before the Court, but in an attempt to collaterally attack the ancillary foreclosure
action. That action has progressed to /a sale occurring and has had the right to
foreclose validated by the Maryland Court of Special Appeals and the Federal Courts.
This decision mirrors that of the Bankruptcy Court which was affirmed not only by
this Court but by the Fourth Circuit Court of Appeals. Accordingly, the documents
and information sought are irrelevant and Plaintiff has been unable to date to validate
any need or how they are germane in this case. Regardless all germane information
and documents have been provided to the Plaintiff by the Defendants and the instant

motion is without merit.

 

 

 

 

Case 1:13-cv-01518-ADC Document 169 Filed 12/11/18 Page 6 of 6

Wherefore the premises considered, the SIWPC Defendants through counsel pray,
a. That the Court accept the Defendants response to the direction of the Court (ECF
1 5 5); and,
b. That the Court exercise its discretion and accept the Defendants response to the
Plaintiff’s Motion to Compel (ECF 143), nunc pro tunc,
c. For such other and further relief that the Court deem just and appropriate

Respectfully Submitted:

Samuel I. White, PC

/s/ Robert H. Hillman

Robert H. Hillman, MD 06910

611 Rockville Pike #100

Rockville, MD 20852

301-804-3385

Fax 301-838-1954
rhilllman@siwpc.com

Attorney for Samuel I White
P.C. and the SIWPC Individuals

CERTIFICATE OF SERVICE

l HEREBY CERTIFY that on December 11, 2018 I filed via CM/ECF and served
by first class mail, postage prepaid, a copy of the foregoing to: Renee L. McCray, 109
North Edgewood Street, Baltimore, MD 21229, Plaintiff;

/s/ Robert H. Hillman
Robert H. Hillman

 

